FILE COPY




                                  No. 07-13-00138-CR


Robert Bara                                 §     From the 396th District Court
 Appellant                                          of Tarrant County
                                            §
v.                                                July 17, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated July 17, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo